                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     IRONHAWK TECHNOLOGIES, INC.,                       Case No. 19-mc-80017-TSH
                                   8                    Plaintiff,
                                                                                            ORDER DENYING EX PARTE
                                   9             v.                                         APPLICATION AND REQUESTS FOR
                                                                                            SANCTIONS
                                  10     DROPBOX, INC.,
                                                                                            Re: Dkt. Nos. 8, 13
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          In the underlying action, Ironhawk Techs., Inc. v. Dropbox, No. 2:18-cv-1481 DDP JEM

                                  14   (C.D. Cal.), Plaintiff Ironhawk Technologies, Inc., is suing Defendant Dropbox, Inc., for

                                  15   trademark infringement. Fact discovery closes on March 25, 2019, and Judge Pregerson’s June

                                  16   28, 2018 scheduling order states that “[a]ll discovery motions must be heard prior to the discovery

                                  17   cut-off date.” Ironhawk asserts that the last day to file a discovery motion on the regular briefing

                                  18   schedule is therefore February 19, 2019.

                                  19          Ironhawk subpoenaed three former Dropbox employees for deposition – Lan Xuezhao,

                                  20   Brad Lightcap and Oliver Jay. Dropbox’s counsel represents these former employees for purposes

                                  21   of these depositions, and they have offered dates of February 27 (Xuezhao), March 12 (Jay) and

                                  22   March 14 (Lightcap). Those are not the dates noticed in the subpoenas, and they are after

                                  23   February 19. This is a problem, Ironhawk says, because these former employees attended a pitch

                                  24   meeting with Ironhawk where Ironhawk’s “SmartSync” (the subject of the underlying trademark

                                  25   infringement claim) was discussed, and Ironhawk wants to ask these employees what documents

                                  26   were created in connection with that pitch meeting so it can determine if Dropbox has produced

                                  27   them. For its part, Dropbox says it has produced all documents about the pitch meeting that are

                                  28   reasonably accessible (see Fed. R. Civ. Proc. 26(b)(2)(B)). As for the depositions, Dropbox says
                                   1   Ironhawk waited until January 25, 2019 to serve the subpoenas, the witnesses are busy people, it

                                   2   has offered dates within the fact discovery period, and Ironhawk’s demand that these depositions

                                   3   take place before February 19 is unreasonable.

                                   4          Civil Local Rule 7-10 states:

                                   5                  Unless otherwise ordered by the assigned Judge, a party may file
                                                      an ex parte motion, that is, a motion filed without notice to opposing
                                   6                  party, only if a statute, Federal Rule, local rule or Standing Order
                                                      authorizes the filing of an ex parte motion in the circumstances and
                                   7                  the party has complied with the applicable provisions allowing the
                                                      party to approach the Court on an ex parte basis. The motion must
                                   8                  include a citation to the statute, rule or order which permits the use of
                                                      an ex parte motion to obtain the relief sought.
                                   9

                                  10          One purpose of this rule is to alert the Court to the governing standard applicable to the

                                  11   grant or denial of an ex parte application. Ironhawk’s ex parte application does not satisfy this

                                  12   rule because it does not cite any statute or rule authorizing the application. Ironhawk’s argument
Northern District of California
 United States District Court




                                  13   seems to be that an ex parte application is appropriate here because the February 19 deadline is

                                  14   fast approaching.

                                  15          Ironhawk has not made a sufficient showing that, under the circumstances, it would be

                                  16   reasonable to order Xuezhao, Lightcap and Jay deposed before February 19. First of all, consider

                                  17   the circumstances. Ironhawk filed this application on February 5. The following day the Court

                                  18   entered an order requiring the former employees to file a response within 24 hours of the order and

                                  19   giving Ironhawk 24 hours to file a reply. The Court then held a telephonic hearing the next court

                                  20   day, i.e., today. Even moving at this speed, granting Ironhawk’s request would mean ordering the

                                  21   three depositions to take place this week, given the President’s Day holiday. If the depositions got

                                  22   scheduled for Wednesday, Thursday and Friday, then deposition preparation for the first witness

                                  23   would have to be tomorrow. Ordering counsel and witnesses into depositions on this short of a

                                  24   schedule requires an emergency.

                                  25          Ironhawk has not made that showing. At most, it has shown that the former employees

                                  26   might testify that they remember documents about the pitch meeting, those documents might not

                                  27   have been produced, and that testimony might make a motion to compel more persuasive. But

                                  28   right now that is speculative. At the telephonic hearing, Ironhawk said the pitch meeting occurred
                                                                                         2
                                   1   in 2015. Perhaps the witnesses won’t remember much about a meeting they had four years ago

                                   2   with a previous employer. If they do remember documents, that may not answer the question

                                   3   whether those documents are today reasonably accessible. Dropbox has told Ironhawk that it did

                                   4   limit its document searches to information that is reasonably accessible, so Ironhawk does know

                                   5   before the February 19 deadline that this may be an issue it should meet and confer about and

                                   6   potentially file a discovery motion over. And, yes, it is possible that some bombshell may come

                                   7   out of the depositions that would have been really helpful to have by the deadline to move to

                                   8   compel. If that were to happen, the Central District of California has a procedure to hear

                                   9   discovery motions on shortened time, though the standard is demanding. See C.D. Cal. Local

                                  10   Rule 37-3 (requiring a showing of “irreparable injury or prejudice not attributable to the lack of

                                  11   diligence of the moving party”). However, the factual record before this Court is simply too

                                  12   speculative to justify ordering these depositions with the immediacy that Ironhawk demands.
Northern District of California
 United States District Court




                                  13          Ironhawk’s ex parte application is DENIED. Both sides’ requests for sanctions are also

                                  14   DENIED.

                                  15

                                  16          IT IS SO ORDERED.

                                  17

                                  18   Dated: February 11, 2019

                                  19
                                                                                                    THOMAS S. HIXSON
                                  20                                                                United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         3
